YUM! BRANDS, INC. PENSION EQUALIZATION PLAN (PEP) Plan Document for the Section 409A Program (January 1, 2005 Restatement, As Amended Through December 2008) YUM! BRANDS, INC. PENSION EQUALIZATION PLAN Table of Contents Page No. ARTICLE IForeward 1 ARTICLE IIDefinitions and Construction 2 2.1Definitions 2 2.2 Construction 14 ARTICLE IIIParticipation and Service 16 3.1 Participation 16 3.2 Service 16 3.3Credited Service 16 ARTICLE IVRequirements for Benefits 17 4.1 Normal Retirement Pension 17 4.2 Early Retirement Pension 17 4.3Vested Pension 17 4.4Late Retirement Pension 17 4.5Disability Pension 18 4.6Pre-Retirement Spouse's Pension 18 4.7Vesting 19 4.8Time of Payment 19 4.9Cashout Distributions 20 4.10Reemployment of Certain Participants 20 ARTICLE VAmount of Retirement Pension 21 5.1PEP Pension 21 5.2PEP Guarantee 22 5.3Amount of Pre-Retirement Spouse's Pension 28 5.4Certain Adjustments 31 5.5Excludable Employment 32 5.6Pre-409A Pension 32 ARTICLE VIDistribution Options 33 6.1Form and Timing of Distributions 33 6.2Available Forms of Payment 35 6.3Procedures for Elections 39 6.4Special Rules for Survivor Options 40 6.5Designation of Beneficiary 41 6.6Required Delay for Key Employees 42 6.7Payment of FICA and Related Income Taxes 43 ARTICLE VIIAdministration 45 7.1Authority to Administer Plan 45 7.2Facility of Payment 45 7.3Claims Procedure 45 7.4Plan Administrator Discretion 47 ARTICLE VIIIMiscellaneous 49 8.1Nonguarantee of Employment 49 8.2Nonalienation of Benefits 49 8.3 Unfunded Plan 49 8.4Action by the Company 50 i YUM! BRANDS, INC. PENSION EQUALIZATION PLAN Table of Contents Page No. 8.5Indemnification 50 8.6 Compliance with Section 409A: 50 ARTICLE IXAmendment and Termination 52 9.1Continuation of the Plan 52 9.2Amendments 52 9.3Termination 53 9.4Change in Control 53 ARTICLE XERISA Plan Structure 54 ARTICLE XI Applicable Law 56 ARTICLE XIISignature 58 APPENDIX 59 ii ARTICLE I Foreword The Yum! Brands, Inc. Pension Equalization Plan ("PEP" or "Plan") has been adopted by Yum! Brands, Inc. ("Yum!") for the benefit of certain employees of the Yum! Organization who participate in the Yum! Brands Retirement Plan ("Salaried Plan").PEP provides benefits for eligible employees whose pension benefits under the Salaried Plan are limited by the provisions of the Internal Revenue Code of 1986, as amended.In addition, PEP provides benefits for certain eligible employees based on the pre-1989 Salaried Plan formula. This Plan is first effective on October 7, 1997 in connection with the spinoff of Yum! from PepsiCo, Inc.This Plan is a successor plan to the PepsiCo Pension Equalization Plan. This document is effective as of January 1, 2005 (the “Effective Date”).It sets forth the terms of the Plan that are applicable to benefits that are subject to Section 409A, i.e., generally, benefits that are earned or vested after December 31, 2004 (the “409A Program”).All other benefits under the Plan shall be governed by the document referenced in the preceding paragraph, which sets forth the pre-Section 409A terms of the Plan (the “Pre-409A Program”).Together, this document and the document for the Pre-409A Program describe the terms of a single plan.However, amounts subject to the terms of this 409A Program and amounts subject to the terms of the Pre-409A Program shall be tracked separately at all times.The preservation of the terms of the Pre-409A Program, without material modification, and the separation between the 409A Program amounts and the Pre-409A Program amounts are intended to be sufficient to permit the pre-409A Program to remain exempt from Section 409A as grandfathered benefits. 1 ARTICLE II Definitions and Construction 2.1Definitions:This section provides definitions for certain words and phrases listed below.These definitions can be found on the pages indicated. Page (a) Accrued Benefit 3 (b) Actuarial Equivalent 3 (c) Annuity 4 (d) Annuity Starting Date 4 (e) Code 5 (f) Company 5 (g) Covered Compensation 5 (h) Credited Service 5 (i) Disability Retirement Pension 5 (j) Early 409A Retirement Pension 5 (k) Effective Date 5 (l) Elapsed Time Service 5 (m) Eligible Spouse 6 (n) Employee 6 (o) Employer 6 (p) ERISA 6 (q) Highest Average Monthly Earnings 6 (r) Key Employee 6 (s) Late Retirement Date 8 (t) Late 409A Retirement Pension 8 (u) Normal Retirement Age 8 (v) Normal Retirement Date 8 (w) Normal 409A Retirement Pension 8 (x) Participant 8 (y) Pension 8 (z) Plan 8 (aa) Plan Administrator 9 (bb) Plan Year 9 (cc) Pre-Retirement Spouse's Pension 9 (dd) Primary Social Security Amount 9 (ee) Prior Plan 10 (ff) Qualified Joint and Survivor Annuity 10 (gg) Retirement 11 (hh) Retirement Date 11 (ii) Retirement Pension 11 (jj) Salaried Plan 11 (kk) Section 409A 11 (ll) Separation from Service 11 (mm) Service 13 (nn) Single Life Annuity 13 (oo) Single Lump Sum 13 (pp) Social Security Act 14 2 (qq) Taxable Wage Base 14 (rr) Vested Pension 14 (ss) Yum! Brands Organization 14 Where the following words and phrases, in boldface and underlined, appear in this Plan (including the Foreword) with initial capitals they shall have the meaning set forth below, unless a different meaning is plainly required by the context. (a)Accrued Benefit:The Pension payable at Normal Retirement Date determined in accordance with ArticleV, based on the Participant's Highest Average Monthly Earnings and Credited Service at the date of determination. (b)Actuarial Equivalent:Except as otherwise specifically set forth in the Plan or any Appendix to the Plan with respect to a specific benefit determination, a benefit of equivalent value computed on the basis of the factors set forth below.The application of the following assumptions to the computation of benefits payable under the Plan shall be done in a uniform and consistent manner.In the event the Plan is amended to provide new rights, features or benefits, the following actuarial factors shall not apply to these new elements unless specifically adopted by the amendment. (1)Annuities and Inflation Protection:To determine the amount of a Pension payable in the form of a Qualified Joint and Survivor Annuity or optional form of survivor annuity, an annuity with inflation protection, or as a period certain and life annuity, the Plan Administrator shall select the factors that are to be used.Effective January 1, 2009, the initial factors selected by the Plan Administrator are set forth in Schedule 1, below (prior factors appear in the Appendix).Thereafter, the Plan Administrator shall review such initial factors from time to time and shall amend such factors in its discretion.A Participant shall have no right to have any of the actuarial factors specified under the Plan from time to time applied to his benefit (or any portion thereof), except to the extent that a particular factor is currently in effect at the time it is to be applied under the Plan.For the avoidance of doubt, it is expressly intended and binding upon Participants that any actuarial factors selected by the Plan Administrator from time-to-time may be applied retroactively to already accrued benefits, and without regard to the actuarial factors that may have applied previously for such purpose. 3 SCHEDULE 1 Date Mortality Table Factors Interest Rate Factor January 1, 2009-Present [insert] [insert] (2)Lump Sums:To determine the lump sum value of a Pension, or a Pre-Retirement Spouse's Pension under Section 4.6, the factors applicable for such purposes under the Salaried Plan shall apply. (3)Other Cases:To determine the adjustment to be made in the Pension payable to or on behalf of a Participant in other cases, the factors are those applicable for such purpose under the Salaried Plan. (c)Annuity:A Pension payable as a series of monthly payments for at least the life of the Participant. (d)Annuity Starting Date:The Annuity Starting Date shall be the first day of the first period for which an amount is payable under this Plan as an annuity or in any other form.Notwithstanding anything else in the Plan to the contrary, the Annuity Starting Date shall be determined without regard to any delay that may be applicable to a Participant's Pension, such as the delay required for Key Employees under Section 6.6 or for prior payment elections under Section 6.1(a)(2).A Participant who: (1) is reemployed after his initial Annuity Starting Date, and (2) is entitled to benefits hereunder after his reemployment, shall have a subsequent Annuity Starting Date for such benefits only to the extent provided in Section 6.3(d). 4 (e)Code:The Internal Revenue Code of 1986, as amended from time to time.All references herein to particular Code Sections shall also refer to any successor provisions and shall include all related regulations. (f)Company:Yum! Brands, Inc., a corporation organized and existing under the laws of the State of North Carolina or its successor or successors.For periods before May 16, 2002, the Company was named Tricon Global Restaurants, Inc.For periods before October 7, 1997, the Company under the Prior Plan was PepsiCo, Inc., a North Carolina corporation. (g)Covered Compensation:"Covered Compensation" as that term is defined in the Salaried Plan. (h)Credited Service:The period of a Participant's employment, calculated in accordance with Section 3.3, which is counted for purposes of determining the amount of benefits payable to, or on behalf of, the Participant. (i)Disability Retirement Pension:The Retirement Pension available to a Participant under Section4.5. (j)Early 409A Retirement Pension:The 409A Retirement Pension available to a Participant under Section 4.2. (k)Effective Date:The date upon which this document for the 409A Program is effective, January 1, 2005.Certain identified provisions of the 409A Program or the Plan may be effective on different dates, to the extent noted herein. (l)Elapsed Time Service:The period of time beginning with a Participant’s first date of employment with the Yum! Brands Organization and ending with the Participant’s Final Separation from Service, irrespective of any breaks in service between those two dates.By way of illustration, if a Participant began employment with the Yum! Brands Organization on January 1, 2000, left the employment of the Yum! Brands Organization from January 1, 2001 until December 31, 2004, and was then reemployed by the Yum! Brands Organization on January 1, 2005 until he had a Final Separation from Service on December 31, 2008, the Participant would have eight years of Elapsed Time Service as of his Final Separation from Service. 5 (m)Eligible Spouse:The spouse of a Participant to whom the Participant is married on the earlier of the Participant's Annuity Starting Date or the date of the Participant's death. (n)Employee:An individual who qualifies as an "Employee" as that term is defined in the Salaried Plan. (o)Employer:An entity that qualifies as an "Employer" as that term is defined in the Salaried Plan. (p)ERISA:Public Law No. 93-406, the Employee Retirement Income Security Act of 1974, including any amendments thereto, any similar subsequent federal laws, and any regulations from time to time in effect under any of such laws. (q)Highest Average Monthly Earnings:"Highest Average Monthly Earnings" as that term is defined in the Salaried Plan, but without regard to the limitation imposed by section 401(a)(17) of the Code (as such limitation is interpreted and applied under the Salaried Plan).Notwithstanding the foregoing, to the extent that a Participant receives, during a leave of absence, earnings that would be counted as Highest Average Monthly Earnings if they were received during a period of active service, but that will be received after the Participant’s Separation from Service, the Plan Administrator may provide for determining the Participant’s 409A Pension at Separation from Service by projecting the benefit the Participant would have if all such earnings were taken into account under the Plan. (r)Key Employee:The individuals identified in accordance with the following paragraphs. (1)In General.Any Participant who at any time during the applicable year is: (i)An officer of any member of the Yum! Brands Organization having annual compensation greater than $130,000 (as adjusted for the applicable year under Code Section 416(i)(1)); 6 (ii)A 5-percent owner of any member of the Yum! Brands Organization; or (iii)A 1-percent owner of any member of the Yum! Brands Organization having annual compensation of more than $150,000. For purposes of subparagraph (i) above, no more than 50 employees identified in the order of their annual compensation shall be treated as officers.For purposes of this Section, annual compensation means compensation as defined in Treas. Reg. §1.415(c)-2(a), without regard to Treas. Reg. §§1.415(c)-2(d), 1.415(c)-2(e), and 1.415(c)-2(g).The Plan Administrator shall determine who is a Key Employee in accordance with Code Section 416(i) (provided, that Code Section 416(i)(5) shall not apply in making such determination), and provided further than the applicable year shall be determined in accordance with Section 409A and that any modification of the foregoing definition that applies under Section 409A shall be taken into account. (2)Applicable Year.Effective from and after December 31, 2007, the Plan Administrator shall determine Key Employees effective as of the last day of each calendar year, based on compensation for such year, and such designation shall be effective for purposes of this Plan for the twelve-month period commencing on April 1st of the next following calendar year (e.g., the Key Employee determination by the Plan Administrator as of December 31, 2008 shall apply to the period from April 1, 2009 to March 31, 2010). 7 (s)Late Retirement Date:The Late Retirement Date shall be the first day of the month coincident with or immediately following a Participant's actual Retirement Date occurring after his Normal Retirement Age. (t)Late 409A Retirement Pension:The Retirement Pension available to a Participant under Section 4.4. (u)Normal Retirement Age:The Normal Retirement Age under the Plan is age 65 or, if later, the age at which a Participant first has 5 Years of Elapsed Time Service. (v)Normal Retirement Date:A Participant's Normal Retirement Date shall be the first day of the month coincident with or immediately following a Participant's Normal Retirement Age. (w)Normal 409A Retirement Pension:The Retirement Pension available to a Participant under Section 4.1. (x)Participant:An Employee participating in the Plan in accordance with the provisions of Section (y)Pension:One or more payments that are payable by the Plan to a person who is entitled to receive benefits under the Plan.The term “409A Pension” shall be used to refer to the portion of a Pension that is derived from the 409A Program.The term “Pre-409A Pension” shall be used to refer to the portion of a Pension that is derived from the Pre-409A Program. (z)Plan:The Yum! Brands, Inc. Pension Equalization Plan, the Plan set forth herein and in the Pre-409A Program documents, as the Plan may be amended from time to time (subject to the limitations on amendment that are applicable hereunder and under the Pre-409A Program).Prior to September 1, 2004, the Plan was known as the Tricon Pension Equalization Plan.The Plan is also sometimes referred to as PEP, and it is a successor to the PepsiCo Pension Equalization Plan, which was also known as the PepsiCo Pension Benefit Equalization Plan. 8 (aa)Plan Administrator:The Company, which shall have authority to administer the Plan as provided in Article VII. (bb)Plan Year:The Plan Year shall be the 12-month period commencing on January 1 and ending on December 31. (cc)Pre-Retirement Spouse's Pension:The Pension available to an Eligible Spouse under the Plan.The term "Pre-Retirement Spouse's 409A Pension" shall be used to refer to the Pension available to an Eligible Spouse under Section 4.6 of this document. (dd)Primary Social Security Amount:In determining Pension amounts, Primary Social Security Amount shall mean: (1)For purposes of determining the amount of a Retirement, Vested or Pre-Retirement Spouse's Pension, the Primary Social Security Amount shall be the estimated monthly amount that may be payable to a Participant commencing at age 65 as an old-age insurance benefit under the provisions of TitleII of the Social Security Act, as amended.Such estimates of the old-age insurance benefit to which a Participant would be entitled at age 65 shall be based upon the following assumptions: (i)That the Participant's social security wages in any year prior to Retirement or Separation from Service are equal to the Taxable Wage Base in such year, and (ii)That he will not receive any social security wages after Retirement or Separation from Service. However, in computing a Vested Pension under Formula A of Section 5.2, the estimate of the old-age insurance benefit to which a Participant would be entitled at age 65 shall be based upon the assumption that he continued to receive social security wages until age 65 at the same rate as the Taxable Wage Base in effect at his Separation from Service.For purposes of this subsection, "social security wages" shall mean wages within the meaning of the Social Security Act. 9 (2)For purposes of determining the amount of a Disability Pension, the Primary Social Security Amount shall be (except as provided in the next sentence) the initial monthly amount actually received by the disabled Participant as a disabil­ity insurance benefit under the provisions of Title II of the Social Security Act, as amended and in effect at the time of the Participant's Retirement due to disability.Notwithstanding the preceding sentence, for any period that a Participant receives a Disability Pension before receiv­ing a disability insurance benefit under the pro­visions of Title II of the Social Security Act, then the Participant's Primary Social Security Amount for such period shall be determined pursuant to paragraph (1) above. (3)For purposes of paragraphs (1) and (2), the Primary Social Security Amount shall exclude amounts that may be available because of the spouse or any dependent of the Participant or any amounts payable on account of the Participant's death.Estimates of Primary Social Security Amounts shall be made on the basis of the Social Security Act as in effect at the Participant's Separation from Service Date, without regard to any increases in the social security wage base or benefit levels provided by such Act which take effect thereafter. (ee)Prior Plan:The PepsiCo Pension Equalization Plan. (ff)Qualified Joint and Survivor Annuity:An Annuity which is payable to the Participant for life with 50 percent of the amount of such Annuity payable after the Participant's death to his surviving Eligible Spouse for life.If the Eligible Spouse predeceases the Participant, no survivor benefit under a Qualified Joint and Survivor Annuity shall be payable to any person.The amount of a Participant's monthly payment under a Qualified Joint and Survivor Annuity shall be reduced to the extent provided in Sections 5.1 and 5.2, as applicable. 10 (gg)Retirement:Separation from Service for reasons other than death after a Participant has fulfilled the requirements for either a Normal, Early, Late, or Disability Retirement Pension under Article IV. (hh)Retirement Date:The date immediately following the Participant's Retirement. (ii)Retirement Pension:The Pension payable to a Participant upon Retirement under the Plan.The term “409A Retirement Pension” shall be used to refer to the portion of a Retirement Pension that is derived from the 409A Program.The term “Pre-409A Retirement Pension” shall be used to refer to the portion of a Retirement Pension that is derived from the Pre-409A Program. (jj)SalariedPlan:The Yum! Brands Retirement Program for Salaried Employees, the program of retirement benefits set forth in Parts B and D of the Yum! Brands Retirement Plan, as it may be amended from time to time.Any reference herein to the Salaried Plan for a period that is on or after September 7, 1997 but before December 30, 1998, shall mean the Tricon Salaried Employees Retirement Plan, which was renamed the Tricon Retirement Plan from December 30, 1998 to September 1, 2004.Any reference herein to the Salaried Plan for a period that is before the September 7, 1997 shall mean the PepsiCo Salaried Employees Retirement Plan. (kk)Section 409A:Section 409A of the Code. (ll)Separation from Service:A Participant’s separation from service with the Yum! Brands Organization, within the meaning of Section 409A(a)(2)(A)(i).The term may also be used as a verb (i.e., “Separates from Service”) with no change in meaning.Notwithstanding the preceding sentence, a Participant’s transfer to an entity owned 20% or more by the Company will not constitute a Separation of Service to the extent permitted by Section 409A.A Participant’s “Final Separation from Service” is the date of his Separation from Service that most recently precedes his Annuity Starting Date; provided, however, that to the extent a Participant is reemployed after an Annuity Starting Date, he will have a new Final Separation from Service with respect to any benefits to which he becomes entitled as a result of his reemployment.The following principles shall generally apply in determining when a Separation from Service occurs: 11 (1)A Participant separates from service with the Company if the Employee dies, retires, or otherwise has a termination of employment with the Company.Whether a termination of employment has occurred is determined based on whether the facts and circumstance indicate that the Company and the Employee reasonably anticipated that no further services would be performed after a certain date or that the level of bona fide services the Employee would perform after such date (as an employee or independent contractor) would permanently decrease to no more than 20 percent of the average level of bona fide services performed over the immediately preceding 36-month period (or the full period in which the Employee provided services to the Company if the Employee has been providing services for less than 36 months). (2)An Employee will not be deemed to have experienced a Separation from Service if such Employee is on military leave, sick leave, or other bona fide leave of absence, to the extent such leave does not exceed a period of six months or, if longer, such longer period of time during which a right to re-employment is protected by either statute or contract.If the period of leave exceeds six months and the individual does not retain a right to re-employment under an applicable statute or by contract, the employment relationship is deemed to terminate on the first date immediately following such six-month period. 12 Notwithstanding the foregoing, where a leave of absence is due to any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than six months, where such impairment causes the Employee to be unable to perform the duties of his or her position of employment or any substantially similar position of employment, a 29-month period of absence may be substituted for such six-month period. (3)If an Employee provides services both an as employee and as a member of the Board of Directors of the Company, the services provided as a Director are generally not taken into account in determining whether the Employee has Separated from Service as an Employee for purposes of the Plan, in accordance with final regulations under Section 409A (mm)Service:The period of a Participant's employment calculated in accordance with Section 3.2 for purposes of determining his entitlement to benefits under the Plan. (nn)Single Life Annuity:A level monthly Annuity payable to a Participant for his life only, with no survivor benefits to his Eligible Spouse or any other person. (oo)Single Lump Sum:The distribution of a Participant's total Pension in the form of a single payment, which payment shall be the Actuarial Equivalent of the Participant’s 409A Pension as of the Participant’s Normal Retirement Date (or Late Retirement Date, if applicable), but not less than the Actuarial Equivalent of the Participant’s 409A Pension as of the Participant’s Early Retirement Date, in the case of a Participant who is entitled to an immediate Early 409A Retirement Pension. 13 (pp)Social Security Act:The Social Security Act of the United States, as amended, an enactment providing governmental benefits in connection with events such as old age, death and disability.Any reference herein to the Social Security Act (or any of the benefits provided thereunder) shall be taken as a reference to any comparable governmental program of another country, as determined by the Plan Administrator, but only to the extent the Plan Administrator judges the computation of those benefits to be administratively feasible. (qq)Taxable Wage Base:The contribution and benefit base (as determined under section 230 of the Social Security Act) in effect for the Plan Year. (rr)Vested Pension:The Pension available to a Participant under Section 4.3.The term “409A Vested Pension” shall be used to refer to the portion of a Vested Pension that is derived from the 409A Program.The term “Pre-409A Vested Pension” shall be used to refer to the portion of a Vested Pension that is derived from the Pre-409A Program. (ss)Yum! Brands Organization:The controlled group of organizations of which the Company is a part, as defined by Code section 414 and regulations issued thereunder.An entity shall be considered a member of the Yum! Brands Organization only during the period it is one of the group of organizations described in the preceding sentence. 2.2 Construction:The terms of the Plan shall be construed in accordance with this section. (a)Gender and Number:The masculine gender, where appearing in the Plan, shall be deemed to include the feminine gender, and the singular may include the plural, unless the context clearly indicates to the contrary. (b)Compounds of the Word "Here":The words "hereof", "hereunder" and other similar compounds of the word "here" shall mean and refer to the entire Plan, not to any particular provision or section. 14 (c)Examples:Whenever an example is provided or the text uses the term "including" followed by a specific item or items, or there is a passage having a similar effect, such passages of the Plan shall be construed as if the phrase "without limitation" followed such example or term (or otherwise applied to such passage in a manner that avoids limits on its breadth of application). (d)Subdivisions of the Plan Document:This Plan document is divided and subdivided using the following progression:articles, sections, subsections, paragraphs, subparagraphs, clauses and sub-clauses.Articles are designated by capital roman numerals.Sections are designated by Arabic numerals containing a decimal point.Subsections are designated by lower-case letters in parentheses.Paragraphs are designated by Arabic numerals in parentheses.Subparagraphs are designated by lower-case roman numerals in parentheses.Clauses are designated by upper-case letters in parentheses.Sub-clauses are designated by upper-case roman numerals in parentheses.Any reference in a section to a subsection (with no accompanying section reference) shall be read as a reference to the subsection with the specified designation contained in that same section.A similar rule shall apply with respect to paragraph references within a subsection and subparagraph references within a paragraph. 15 ARTICLE III Participation and
